USCA11 Case: 22-10297       Date Filed: 11/21/2022   Page: 1 of 3




                                      [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 22-10297
                    ____________________

MOMS FOR LIBERTY - BREVARD COUNTY, FL,
AMY KNEESSY,
ASHLEY HALL,
KATIE DELANEY,
JOSEPH CHOLEWA,
                                             Plaintiffs-Appellants,
versus
BREVARD PUBLIC SCHOOLS,
MISTY HAGGARD-BELFORD,
Chair, Brevard County School Board, in her official and
individual capacities,
MATT SUSIN,
Vice Chair, Brevard County School Board, in his official and
individual capacities,
USCA11 Case: 22-10297            Date Filed: 11/21/2022       Page: 2 of 3




2                         Opinion of the Court                    22-10297

CHERYL MCDOUGALL,
Member, Brevard County School Board, in her official and
individual capacities,
KATYE CAMPBELL,
Member, Brevard County School Board, in her official and
individual capacities, et al.,


                                                  Defendants-Appellees.


                       ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 6:21-cv-01849-RBD-GJK
                     ____________________

Before WILSON, JILL PRYOR, Circuit Judges, and RUIZ, * District
Judge.
PER CURIAM:
       Plaintiffs-Appellants Moms for Liberty–Brevard County, FL
and four of its members challenged as unconstitutional the Public
Participation Policy utilized by Defendants-Appellees Brevard Pub-
lic Schools and the individual members of its school board.


* Honorable Rodolfo A. Ruiz II, United States District Judge for the Southern
District of Florida, sitting by designation.
USCA11 Case: 22-10297        Date Filed: 11/21/2022     Page: 3 of 3




22-10297               Opinion of the Court                        3

Appellants filed a Motion for Preliminary Injunction, which the dis-
trict court denied. See Moms for Liberty–Brevard Cnty., FL v. Bre-
vard Pub. Schs., 582 F. Supp. 3d 1214, 1217 (M.D. Fla. 2022). Ap-
pellants timely appealed.
       After review of the parties’ briefs, and with the benefit of
oral argument, we find no abuse of discretion in the district court’s
thorough, well-reasoned order. See Schultz v. Alabama, 42 F.4th
1298, 1311 (11th Cir. 2022) (“We review a district court’s order
granting or denying a preliminary injunction for abuse of discre-
tion.”). We therefore affirm the district court’s order denying Ap-
pellants’ Motion for Preliminary Injunction.
      AFFIRMED.